Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 29, 2017

                                       No. 04-17-00657-CV

                     IN RE Mary Melinda Palacio AKA Melinda PALACIO,

                        From the Probate Court No 2, Bexar County, Texas
                                  Trial Court No. 2016PC2950
                            Honorable Tom Rickhoff, Judge Presiding


                                          ORDER

Sitting:        Karen Angelini, Justice
                Marialyn Bernard, Justice
                Patricia O. Alvarez, Justice

        On October 10, 2017, relator filed a petition for writ of mandamus. The Court is of the
tentative opinion that a serious question concerning the requested relief requires further
consideration. Therefore, the Court requests the filing of a response on or before December 20,
2017. See TEX. R. APP. P. 52.8(b)(1).

                                                            PER CURIUM

           ATTESTED TO: ____________________________
                        KEITH E. HOTTLE,
                        Clerk of Court